EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 30, 2009 among TITAN INTERNATIONAL, INC., as the Company THE FINANCIAL INSTITUTIONS PARTY HERETO, as Lenders, BANK OF AMERICA, N.A., as Administrative Agent, and Issuing Lender, WELLS FARGO BANK, N.A., as Syndication Agent, THE PRIVATEBANK AND TRUST COMPANY, as Documentation Agent and BANC OF AMERICA SECURITIES, LLC as Lead Arranger SECTION 1 DEFINITIONS. 2 1.1 Definitions 2 1.2 Other Interpretive Provisions 24 SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES. 25 2.1 Commitments 25 2.1.1 Revolving Commitment 25 2.1.2 Increase in Commitments. 25 2.1.3 L/C Commitment 27 2.2 Loan Procedures. 27 2.2.1 Various Types of Loans 27 2.2.2 Borrowing Procedures 27 2.2.3 Conversion and Continuation Procedures 28 2.3 Letter of Credit Procedures. 29 2.3.1 L/C Applications 29 2.3.2 Participations in Letters of Credit 30 2.3.3 Reimbursement Obligations 30 2.3.4 Funding by Lenders to Issuing Lender 31 2.3.5 Existing Letters of Credit 32 2.4 Letter of Credit Amounts 32 2.5 Commitments Several 32 2.6 Certain Conditions 32 SECTION 3 EVIDENCING OF LOANS. 32 3.1 Notes 32 3.2 Recordkeeping 32 SECTION 4 INTEREST. 33 4.1 Interest Rates 33 4.2 Interest Payment Dates 33 4.3 Setting and Notice of LIBOR Rates 33 4.4 Computation of Interest 34 4.5 Interest under Existing Credit Agreement 34 SECTION 5 FEES. 34 5.1 Non-Use Fee 34 5.2 Letter of Credit Fees 34 5.3 Administrative Agent’s and Lenders’ Fees 35 5.4 Fees, Charges and Expenses under Existing Credit Agreement 35 SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS. 35 6.1 Reduction or Termination of the Revolving Commitment. 35 6.1.1 Voluntary Reduction or Termination of the Revolving Commitment 35 6.1.2 Mandatory Reductions of Revolving Commitment 35 6.1.3 All Reductions of the Revolving Commitment 36 6.2 Prepayments. 36 6.2.1 Voluntary Prepayments 36 6.3 Manner of Prepayments 37 6.3.1 All Prepayments 37 6.4 Repayments. 37 6.4.1 Revolving Loans 37 SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES. 37 7.1 Making of Payments 37 7.2 Application of Certain Payments 38 7.3 Due Date Extension 38 7.4 Setoff 38 7.5 Proration of Payments 38 7.6 Taxes. 39 SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS. 41 8.1 Increased Costs 41 8.2 Basis for Determining Interest Rate Inadequate or Unfair 42 8.3 Changes in Law Rendering LIBOR Loans Unlawful 42 8.4 Funding Losses 43 8.5 Right of Lenders to Fund through Other Offices 43 8.6 Discretion of Lenders as to Manner of Funding 44 8.7 Mitigation of Circumstances; Replacement of Lenders 44 8.8 Conclusiveness of Statements; Survival of Provisions 44 SECTION 9 REPRESENTATIONS AND WARRANTIES. 45 9.1 Organization 45 9.2 Authorization; No Conflict 45 9.3 Validity and Binding Nature 45 9.4 Financial Condition 45 9.5 No Material Adverse Change 46 9.6 Litigation and Contingent Liabilities 46 9.7 Ownership of Properties; Liens 46 9.8 Equity Ownership; Subsidiaries 46 9.9 Pension Plans 46 9.10 Investment Company Act 47 9.11 Regulation U 47 9.12 Taxes 47 9.13 Solvency, etc 48 9.14 Environmental Matters 48 9.15 Insurance 48 9.16 Real Property 49 9.17 Information 49 9.18 Intellectual Property 49 9.19 Burdensome Obligations 50 9.20 Labor
